        Case: 3:18-cv-02703-JJH Doc #: 1 Filed: 11/20/18 1 of 5. PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO

JAMES JACKSON,                                    )
                                                  )
                     Plaintiff,                   )      Case No.
                                                  )
v.                                                )
                                                  )      Removed from:
PRESTIGE FINANCIAL SERVICES, INC.,                )      Court of Common Pleas
                                                  )      Allen County
                                                  )      Case No. CV 2018 0484
                     Defendant.                   )

                                  NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant, Prestige Financial Services, Inc. (“Prestige”), by its attorneys, respectfully file

this Notice of Removal to remove this action from the Court of Common Pleas, Allen

County, to the United States District Court for the Northern District of Ohio. In support

of this Notice of Removal, Prestige states as follows:

       1.     Plaintiff, James Jackson, originally commenced this action by filing a

Complaint against Prestige in the Allen County Court of Common Pleas, Ohio captioned

James Jackson v. Prestige Financial Services, Inc., Case No. CV 2018 0484, on October

12, 2018. The complaint was served on Prestige’s registered agent on October 23, 2018.

A true and correct copy of the Summons & Complaint is attached hereto as Exhibit A.

No further proceedings before the state court have occurred.

       2.     For the reasons described below, this Court has jurisdiction over the state

court action pursuant to 28 U.S.C. §§ 1331 and 1441 in that the claims are founded on a

claim or right arising under the laws of the United States. Pursuant to 28 U.S.C. §§ 1441
        Case: 3:18-cv-02703-JJH Doc #: 1 Filed: 11/20/18 2 of 5. PageID #: 2



and 1446, Prestige removes the state court action to this Court, which is the federal

judicial district in which the state court action is pending.

       3.     Plaintiff’s alleges in his Complaint that Prestige sought to collect a

consumer debt for a vehicle financed in part by Plaintiff with a Retail Installment Sales

Agreement (“RIC”) that was purchased by Prestige. Plaintiff further alleges that Prestige

violated both the Ohio Retail Installment Act (“RISA”) and the Ohio Uniform

Commercial Code (“UCC”) in its alleged failure to provide notice of the right to reinstate

the loan after repossession of the vehicle and the alleged failure to provide notice of the

time and place of the auction of the vehicle. See Exhibit A. Additionally, in Count IV of

the Complaint, Plaintiff alleges violations of the Fair Credit Reporting Act, 15 U.S.C. §

1681, et seq. (“FCRA”) based upon Prestige’s alleged credit reporting of the account at

issue in the Complaint.

       4.     Removal of the state court action is proper under 28 U.S.C. § 1441. If the

action had originally been brought in this Court, this Court would have original, federal

question jurisdiction over plaintiff’s FCRA claim pursuant to 28 U.S.C. § 1331 and 15

U.S.C. § 1681.

       5.     To the extent the Complaint asserts any state law causes of action, this

Court would have supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over such

causes of action because such claims are based on the same operative facts alleged in the

Complaint and are so related to claims in the action within the Court’s original



                                               2
        Case: 3:18-cv-02703-JJH Doc #: 1 Filed: 11/20/18 3 of 5. PageID #: 3



jurisdiction that they form part of the case or controversy under Article III of the United

States Constitution.

       6.     This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) in

that it is being filed within thirty (30) days after service of the Complaint on Prestige.

Prestige was served on October 23, 2018. See Exhibit A.

       7.     The Allen County Court of Common Pleas is located within the federal

District of Ohio. Therefore, venue for purposes of removal is proper because the United

States District Court for the Northern District of Ohio embraces the place in which the

removed action was pending. 28 U.S.C. § 1441(a).

       8.     As of the date of this filing, all named defendants that have been served

with the state court action consent to removal.

       9.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

caused to be served on Plaintiff James Jackson at the address and electronic address

provided in his Complaint. Notice will also be promptly filed with the clerk of the Allen

County Court of Common Pleas.

       10.    Prestige files this Notice of Removal solely for the purpose of removing the

state court action and does not waive, and specifically reserves, all defenses.

       WHEREFORE, Defendant Prestige Financial Services, Inc. gives notice that this

action is removed to the United States District Court for the Northern District of Ohio,

and respectfully requests that no further proceedings in this matter be had in the Allen

County Court of Common Pleas.

                                             3
      Case: 3:18-cv-02703-JJH Doc #: 1 Filed: 11/20/18 4 of 5. PageID #: 4




                                Respectfully submitted,
Date: November 20, 2018
                                /s/ David R. Hudson
                                David R. Hudson, Esq.
                                REMINGER CO., L.P.A.
                                One Seagate, Suite 1600
                                Toledo, Ohio 43604
                                Telephone: (419) 245-3753
                                Facsimile: (419) 243-7830
                                E-mail: DHudson@reminger.com

                                Attorney for Prestige Financial Services, Inc.




                                       4
       Case: 3:18-cv-02703-JJH Doc #: 1 Filed: 11/20/18 5 of 5. PageID #: 5



                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on November 20, 2018, I electronically filed the
foregoing Notice of Removal with the Clerk of Court using the CM/ECF system. A
copy of this document and all attachments are being delivered by regular mail and
electronic mail to counsel at the following addresses:

James S. Wertheim
James S. Wertheim LLC
24700 Chagrin Blvd., Suite 309
Beachwood, OH 44122
wertheimjim@gmail.com

                                     Respectfully submitted,

                                     /s/ David R. Hudson
                                     David R. Hudson, Esq.




                                        5
